Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                            
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 1/12/2021, 1/29/2021 and 3/24/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1, 3-18, 20-49 and 51-60 were previously pending and subject to a non-final office action mailed January 12, 2021.  Claims 2, 19 and 50 are cancelled, claim 52 is amended and claims 1, 3-18, 20-49 and 51-60 are left as previously presented.  Claims 1, 3-18, 20-49 and 51-60 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant argues that Graham in view of Good fail to teach “that the node processing unit of the mobile master node automatically determines an adverse condition on the basis of an intended delivery time parameter” and “mobile node is operative to generate a corrective delivery notification based upon the determined adverse delivery condition related to the item” (Remarks page 17 lines 1-7 filed February 1, 2021).

Para. 76:“the downloaded delivery manifest 43 generally includes a list of the items that are to be delivered (or picked up) by the driver over the course of his or her workday. In one embodiment, each UOW 45 listed in the delivery manifest 43 includes a tracking number 46, address data 47, and a corresponding reference location data set 48. Each reference location data set 48 may include a reference geocode (e.g., a latitude and longitude reference point) and one or more metrics that define a corresponding zone of confidence, within which delivery of a related item is considered acceptable.”
Para. 80:“the portable computing device 30 or other device for determining whether a potential mis-delivery may be occurring at a delivery stop, in accordance with one embodiment of the present invention. The process begins at step 101, where the system (e.g., the mis-delivery application 42 running on the portable computing device 30) waits for the occurrence of a predefined GPS trigger event”
Para. 84:“If the system determines that the GPS reading is within the reference zone of confidence (e.g., the calculated proximity distance is less that the radius of the circle of confidence), the process proceeds to step 110, where the system sets the type of mis-delivery feedback to "positive" so that positive mis-delivery feedback can be provided to the driver”

Graham explicitly teaches a portable device downloading a delivery manifest including data of items to be delivered wherein each item includes a reference location data set 48 which may include a reference geocode (e.g., a latitude and longitude reference point) and one or more metrics that define a corresponding zone of confidence, within which delivery of a related item is considered acceptable. During a stop, the portable device transmits a GPS reading is within the reference zone of confidence. If the GPS reading is not within the zone of confidence, then the portable device generates a visual and audio notification that alerts the driver that a mis-delivery may have occurred. Examiner interprets determining that the GPS reading is not within the zone of confidence as “adverse delivery condition” and also interprets the mobile device generating an audio and visual notification to notify the driver of a mis-delivery as the claimed “mobile node is operative to generate a corrective delivery notification based upon the determined adverse delivery condition related to the item”.
As explained above, Graham teaches that the mobile device determines an adverse delivery condition wherein the adverse delivery condition is based on the location of the mobile device. 
Graham also states in para. 76:

This means that Graham also teaches that the mobile device determines a deadline which is a certain time by which the item is to be delivered which is interpreted to be the claimed “intended delivery time parameter”. Graham simply does not explicitly teach that the adverse deliver condition is based on a time parameter, i.e. Graham does not teach using the time in which the item is scheduled to be delivered to determine whether the item is late.
However, Good teaches in para. 30: “the monitoring system 10 parses the response for delivery status, and the last scan date/time… the response is searched automatically for a ship date, and if still not found, one of the dates such as origin scan, pickup scan or pickup manifest received is sought for. Once the ship date (or timing initiation date) is known or determined, the processing system can compute the expected delivery and confirm that the package has been delivered.
Para. 31:“If the shipment has then been delivered, the monitoring system 10 checks the last scan date/time against the expected (calculated or otherwise estimated) delivery date/time. If the actual delivery date/time is past the expected delivery (date/time) the shipment is marked as late... The system checks the current date/time 
Para. 32:“This enables the monitoring system 10 to determine when shipments 12 are even a minute late. The monitoring system 10 can determine if the actual delivery is within any of the carrier guarantees or other shipment based criteria, and thus flag any shipments that are out of compliance.”
Good teaches tracking shipments in route and monitoring data. The shipment location is determined using location scan. Good describes “expected delivery date/time”, “estimated delivery date/time” and “actual delivery date/time”. The “expected delivery date/time” is the date/time in which the carrier guarantees that the shipment will be delivered by the date/time, wherein if the package is delivered after the expected delivery time, then the shipment is considered late. The “estimated delivery date/time” is the date/time that is calculated by the system based on the location of the shipment to determine when the shipment will be delivered. The “actual delivery date/time” is the date/time in which the shipment was actually delivered.
Good teaches that the system calculates an estimated delivery date and time based on the location scan of the shipment. The system compares the estimated delivery date/time to the expected delivery date/time. If the estimated delivery date/time is past the expected delivery date/time, then the package is flagged as late. In addition, Good also teaches that the system may determine that the shipment was already delivered. If the actual delivery date/time of the shipment is past the expected delivery date/time, then the shipment is also flagged as late shipment. Examiner states that the comparison of the date/time of expected delivery date/time vs. estimated or actual 
As illustrated above, Graham teaches a portable device determining an adverse delivery condition related to the item based upon the intended delivery location and the detected current location of the mobile master node. In addition, Graham teaches the mobile device determines a time by which the item is to be delivered. Graham does not explicitly teach that the adverse delivery condition based upon the intended delivery time parameter time, i.e. “intended delivery time parameter”, However, as previously illustrated above, Good teaches determining whether a package is late based on the expected delivery time and the actual delivery time or based on the expected delivery time and the estimated delivery time wherein the estimated delivery time is calculated based on the location scan of the shipment wherein the comparison to the time to determine whether a shipment is late or will be late is interpreted as an adverse delivery condition based upon the intended delivery time parameter. It would have been obvious for one of the ordinary skill in the art to determine an adverse delivery condition based upon the intended delivery time parameter in Graham as taught by Good. Therefore, Graham in view of Good teaches “determining an adverse delivery condition related to the item based upon the intended delivery location and the detected current location of the mobile master node and the intended delivery time parameter” as claimed.
In addition, Graham teaches generating a visual and audio alert to the driver if the mobile device determines a mis-delivery (para. 55, 84). The notification to the driver generated by the mobile device is interpreted to be the claimed “corrective delivery notification”. Therefore, Graham teaches “mobile node is operative to generate a 
Applicant argues that Good does not teach “mobile master node automatically determines an adverse condition on the basis of an intended delivery time parameter” since Good teaches web-based monitoring system that determines whether packages are late wherein the monitoring system is not a mobile device (remarks page 17 lines 10-30 and page 18 lines 1-7). 
In response, as explained above, Graham teaches a portable device downloading a delivery manifest. Based on the location of the portable device and the delivery location of the package, the portable device determines whether a mis-delivery is occurring or not. If a mis-delivery is occurring based on an adverse condition which is the location of the device vs. the intended delivery location, then an alert is generated. Graham teaches downloading a delivery manifest that downloads a list of items and for each item, a delivery location and a delivery zone confidence to determine an adverse condition during delivery.
Even though Graham teaches that the mobile device determines a deadline which is a certain time by which the item is to be delivered which is interpreted to be the claimed “intended delivery time parameter” (para. 76). Graham simply does not explicitly teach that the adverse deliver condition is based on a time parameter, i.e. Graham does not teach using the time in which the item is scheduled to be delivered to determine whether the item is late. However, Good teaches a device determining whether a package is delivered late, i.e. adverse condition based on a time parameter, based on the actual delivery time compared to the expected delivery time. 

Applicant argues that neither Graham nor Good discloses an adverse delivery condition may be determined on the basis of both the intended location and the intended delivery time since Graham bases a determination on the intended location without regard to time and Good bases a determination in intended delivery time parameter without regard to a location (remarks page 18 lines 8-30)
In response, applicant suggests that the adverse delivery condition is based on all three of the intended delivery location, the detected current location of the master node and the intended delivery time parameters. However, according to the embodiment’s of applicant’s specification and the claims, applicant’s arguments are 
 According to claims 6-8, the mobile device determines the intended delivery location, the detected current location of the master node and the intended delivery time parameters. However, the mobile device compares the intended delivery location and the location of the device to determine an incorrect delivery address or to determine that 
In addition, according to claim 3, the device may determine an adverse delivery condition based on the delivery deadline of the item being shipped. The determination of the delivery deadline is made independent of the intended delivery location. This means that even though claim 1 recites automatically determine an adverse delivery condition related to the item based upon the intended delivery location, the detected current location of the master node and the intended delivery time parameters, claims 3 and 6-8 further define the claim to state that the adverse condition is based on a comparison between the intended delivery location and the detected current location of the master node, independent of intended delivery time parameter, to determine whether an adverse delivery condition exists or based on a comparison between the intended delivery location and the intended delivery time parameters independent of the current location of the master node. In other words, even though the mobile device determines all three: the intended delivery location, the detected current location of the mobile master node, and the intended delivery time parameter, the mobile device determines an adverse condition based on either a comparison of the comparison between the intended delivery location and the detected current location of the master node, independent of intended delivery time parameter, to determine whether an adverse delivery condition exists or based on a comparison between the intended delivery location and the intended delivery time parameters independent of the current location of the master node. 

In addition, Graham teaches that the mobile device determines a deadline which is a certain time by which the item is to be delivered which is interpreted to be the claimed “intended delivery time parameter” (para. 76). Graham simply does not explicitly teach that the adverse deliver condition is based on the intended delivery time parameter. However, similar to Graham, Good also teaches a system/device for determining an expected delivery date/time wherein the expected delivery date/time is a deadline by which a shipment is to be delivered. Good also teaches that the system determines the actual delivery time of the shipment or an estimated delivery date/time based on the scanned location of the shipment and based on the delivery location of the shipment (see para. 30-32). If the shipment is late or is expected to be late, i.e. adverse condition which is determined based on a comparison of the intended delivery location and intended delivery time parameter wherein the time parameter is a deliver deadline as defined in claim 3, then the system mark/flag the late shipment and issues a refund 
Therefore, Graham in view of Good teaches determining an adverse delivery condition may be determined on a comparison of the intended delivery location and the detected current location of the mobile master node as taught by Graham and as defined in claims 6-7. In addition, Graham in view of Good teaches determining an adverse delivery condition may be determined on a comparison of the intended delivery location and the intended delivery time parameter as taught by Good and as defined in claim 3. Therefore, Graham in view of Good teaches determining an adverse delivery condition may be determined upon the intended delivery location, the detected current location of the mobile master node, and the intended delivery time parameter as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-7, 10-12, 17-18, 20-21, 24-27, 31, 39-41, 44-45, 47 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. referred herein as Graham (U.S. Patent Application Publication No. 2008/0255758) in view of Good et al. referred herein as Good (U.S. Patent Application Publication No. 2003/0149674).

As to claims 1, 17 and 39, Graham teaches a system and apparatus comprising:
a logistics server that maintains a copy of shipping information related to the item being shipped and the ID node associated with the item being shipped; (para 71 “As is commonly done in the package delivery industry, the UOWs for a driver are downloaded to the driver's portable device 30, in the form of a delivery manifest(i.e. shipping information), to assist the driver in knowing where and sometimes when to deliver (or pickup) each item along the driver's delivery route…The portable device 30 is then able 
a mobile master node in operative wireless communication with the server and the ID node, the mobile master node further comprising: a node processing unit; (para 61 “ When the driver of the delivery vehicle 60 arrives at a location where the item 62 will be delivered, the portable computing device 30 (i.e. mobile master node) performs mis-delivery data collection and processing in association with that stop. Mis-delivery data collection and processing can be performed each time an appropriate GPS trigger event occurs. As described above, GPS trigger events may include, but are not limited to, the first package scan event for a stop, an electronic signature capture event, an input to the device 30 indicating that a package or item has been left at the current location”)
a node memory storage coupled to the node processing unit, the node memory storage maintaining delivery notification code for execution by the node processing unit; (para 67 “the delivery management system 20 (i.e. node processing unit) includes a location data service (LDS) 23 that receives geocode samples and other delivery information from the portable device information repository 22 and uses this information to generate a reference location data set for each unique point address.” Para 68 “ to compute the reference location data set for each point address, the LDS 23 periodically 
location circuitry coupled to the node processing unit, the location circuitry being operative to detect a location of the mobile master node; (Para 68 “ to compute the reference location data set for each point address, the LDS 23(i.e. location circuitry) periodically queries the portable device information repository 22  for new geocode samples or periodically checks for location data in the information repository 22 that has changed since the last query.”)
a first communication interface coupled to the node processing unit and operative to access a first wireless communication path to the server; (para 71 “the UOWs for a driver are downloaded to the driver's portable device 30, in the form of a delivery manifest, to assist the driver in knowing where and sometimes when to deliver (or pickup) each item along the driver's delivery route. To augment the traditional address and delivery data that would normally be provided in association with each UOW, the LDS 23 allows the route manager 25 to obtain the appropriate reference location data, such as the reference geocode and, in some embodiments, other information such as zone of confidence information, for the point address associated with each UOW.”)
a second two-way communication interface coupled to the node processing unit and operative to access a second two-way wireless communication path to the ID node; (para 61 “As described above, GPS trigger events may include, but are not limited to, the first package scan event for a stop, an electronic signature capture event, an input to 
wherein the node processing unit of the mobile master node, when executing the delivery notification code maintained on the node memory storage, is operative to receive the shipping information from the server via the first communication interface, (para 67-68 and 71, show that the data is downloaded from the server to a portable device including reference location data (i.e. delivery location))

Attorney Docket No. 30006-0052US01Response to Non-Final Office Actionidentify an intended delivery location and an intended delivery time parameter associated with the item from the stored shipping information related to the item, (para 76 “Each reference location data set 48 may include a reference geocode (e.g., a latitude and longitude reference point) (i.e. delivery location) and one or more metrics that define a corresponding zone of confidence, within which delivery of a related item is considered acceptable. Each UOW 45 may also include other delivery related data 49, such as instructions on whether to release an item without a signature, instructions on where to leave the item if a recipient is not present, and instructions on whether the item is scheduled to be delivered by a certain time (i.e. time parameter), to name just a few.”)

automatically determine an adverse delivery condition related to the item based upon the intended delivery location, the detected current location of the mobile master node (para 76 “The computing device 30 further includes memory 40, which can be used to store a number of program modules and data items, such as an operating system 41, a mis-delivery software application 42, and a downloaded delivery manifest 43. The mis-delivery application 42 is used for controlling the functionality associated with both the collection and processing of position readings (i.e., geocode samples) taken in response to each predefined trigger event. As mentioned above, the downloaded delivery manifest 43 generally includes a list of the items that are to be delivered (or picked up) by the driver over the course of his or her workday. In one embodiment, each UOW 45 listed in the delivery manifest 43 includes a tracking number 46, address data 47, and a corresponding reference location data set 48. Each reference location data set 48 may include a reference geocode (e.g., a latitude and longitude reference point) and one or more metrics that define a corresponding zone of confidence, within which delivery of a related item is considered acceptable.” “the downloaded delivery manifest 43 generally includes a list of the items that are to be delivered (or picked up) by the driver over the course of his or her workday…each UOW 45 listed in the delivery manifest 43 includes a tracking number 46, address data 47, and a corresponding reference location data set 
generate a corrective delivery notification based upon the determined adverse delivery condition related to the item.(para 55 “a geocode may indicate a location by specifying the latitude and longitude of the location. In this regard, in one example, the geocode may include a GPS record. In one embodiment, if the distance between the current GPS reading and the reference geocode exceeds a predefined threshold, i.e., if delivery of 
Graham does not teach:
automatically determine an adverse delivery condition related to the item based upon the intended delivery time parameter
However, Good teaches:
automatically determine an adverse delivery condition related to the item based upon the intended delivery time parameter (para. 30: “the monitoring system 10 parses the response for delivery status, and the last scan date/time… the response is searched automatically for a ship date, and if still not found, one of the dates such as origin scan, pickup scan or pickup manifest received is sought for. Once the ship date (or timing initiation date) is known or determined, the processing system can compute the expected delivery and confirm that the package has been delivered. Para. 31:“If the shipment has then been delivered, the monitoring system 10 checks the last scan date/time against the expected (calculated or otherwise estimated) delivery date/time. If the actual delivery date/time is past the expected delivery (date/time) the shipment is marked as late... The system checks the current date/time against the expected delivery date if the shipment is not delivered. If the current date/time is past the expected delivery date/time, the shipment is marked as late. Para. 32:“This enables the monitoring system 10 to determine when shipments 12 are even a minute late. The monitoring system 10 can determine if the actual delivery is within any of the carrier 
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine a delivery condition based on time in Graham as taught by Good. Motivation to do so comes from the knowledge taught by Good that doing so enables users to ensure delivery of their shipments to the respective destinations. (para 5)
As to claims 3, 20 and 51 Graham in view of Good teach all the limitations of claims 1, 17 and 39 as discussed above. 
Graham further teaches:
wherein the intended delivery time parameter comprises at least one from a group consisting of a delivery deadline for the item being shipped and a delivery time range for the item being shipped. (para 76 “Each UOW 45 may also include other delivery related data 49, such as instructions on whether to release an item without a signature, instructions on where to leave the item if a recipient is not present, and instructions on whether the item is scheduled to be delivered by a certain time (i.e. delivery deadline), to name just a few.”)
As to claims 4 and 45, Graham in view of Good teach all the limitations of claims 1 and 39 as discussed above.
Graham further teaches:
wherein the node processing unit of the mobile master node is further operative to receive the shipping information from the server over a secure connection established between the server and the first communication interface of the mobile master node. 
As to claims 6, 27 and 40, Graham in view of Good teach all the limitations of claims 1, 17 and 39 as discussed above.
Graham further teaches:
wherein the node processing unit of the mobile master node is operative to automatically determine the adverse delivery condition by being further operative to automatically sense the adverse delivery condition as an incorrect location for delivery of the item as a result of comparing the identified intended delivery location and the 
As to claims 7 and 41, Graham in view of Good teach all the limitations of claims 6 and 40 as discussed above. 
Graham further teaches:

As to claims 10, 31 and 53, Graham in view of Good teach all the limitations of claims 1, 17 and 39 as discussed above.
Graham further teaches:
wherein the mobile master node is associated with a courier involved with the delivery of the item. (para 61 “mis-delivery data collection and processing may be initiated when the driver of the delivery vehicle 60 uses the portable device 30 to scan a label (e.g., a barcode, RFID tag, etc.) 72 associated with the item 62. In response to this action, the portable device 30 obtains the most recent GPS location data that it has received from a remote GPS system 80. The portable device 30 can then perform a proximity calculation to determine what type of feedback should be provided to the driver. In some cases, feedback information and other delivery data may be provided to a remote monitoring system 90 in real time via a wireless link.”)
As to claim 11, Graham in view of Good teach all the limitations claim 10 as discussed above. 
Graham further teaches:
wherein the mobile master node further comprises a speaker operatively coupled to the node processing unit of the mobile master node; and wherein the node processing unit is operative to automatically prompt the courier with the corrective delivery notification by being further operative to generate an alert sound on the speaker. (para 81 “Mis-delivery feedback generally includes any type of audio and/or visual indicator, or any 
As to claim 12, Graham in view of Good teach all the limitations of claim 10 as discussed above.
Graham further teaches:
wherein the mobile master node further comprises a user interface operatively coupled to the node processing unit of the mobile master node; (para 74 “The portable device 30 includes a processor 31 that communicates with other elements within the device via a system interface or bus 32. Also included in the portable device 30 is a display device/input device 33, a data capture device 34, and a timestamp module 35 that can be used to associate time and date information with each data capture event.” para 79 “The sensors may communicate with the portable device 30 or may communicate directly with the delivery management system 20 via a wired or wireless communication network. In another example, one or more user interface devices may be installed on or about the delivery vehicle, so as to allow communication between the driver and the portable computing device 30 and/or the delivery management system 20.”)
wherein the node processing unit is operative to automatically prompt the courier with the corrective delivery notification by being further operative to generate electronic 
As to claim 18, Graham in view of Good teach all the limitations of claim 17 as discussed above. 
Graham further teaches:
wherein the node memory storage maintains the shipping information related to the item. (para 77 “The memory 40 also includes a mis-delivery data collection storage area 50 used for storing geocode sample data sets, such as GPS location data sets 52, which are collected in association with each GPS trigger event detected by the device 30.”)
As to claim 21, Graham in view of Good teach all the limitations of claim 18 as discussed above.
Graham further teaches:
wherein the node processing unit is further operative to receive the shipping information related to the item from a second node (para 51 “These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks.”)
As to claim 24, Graham in view of Good teach all the limitations of claim 21 as discussed above.
Graham further teaches:
wherein the second node comprises an ID node associated with the item and is in operative communication with the mobile master node apparatus over the communication interface (para 61 and 74)
As to claim 25, Graham in view of Good teach all the limitations of claim 24 as discussed above.
Graham further teaches:
wherein the node processing unit is further operative to identify the shipping information from at least a portion of an identification signal broadcast from the ID node, and determine the intended deliver location from the shipping information. (para 76)
As to claim 26, Graham in view of Good teach all the limitations of claim 21 as discussed above.
Graham further teaches:
wherein the second node comprises a server in operative communication with the mobile master node apparatus over the communication interface (para 79 “The sensors may communicate with the portable device (i.e. mobile mater node) 30 or may communicate directly with the delivery management system 20 (i.e. second node) via a wired or wireless communication network. In another example, one or more user interface devices may be installed on or about the delivery vehicle, so as to allow communication between the driver and the portable computing device 30 and/or the 
As to claim 44, Graham in view of Good teach all the limitations of claim 39 as discussed above.
Graham further teaches:
detecting, by the mobile master node, a signal broadcast from an ID node associated with the item (para. 55 and 76 examiner interprets the signal broadcast from an ID node associated with the item to be the GPS signal associated with the RFID tag);
accessing, by the mobile master node, shipping information within the detected signal, wherein the shipping information is related to the delivery of the item;(para 76)
identifying the intended delivery location from the shipping information (para 76)
As to claim 47, Graham in view of Good teach all the limitations of claim 39 as discussed above.
Graham further teaches:
wherein the identifying step further comprises: receiving, by the mobile master node, shipping information from a server; and identifying the intended delivery location from the received shipping information. (para 57, 71 and 76)
As to claim 52, Graham in view of Good teach all the limitations of claim 39 as discussed above. 
Graham further teaches:
wherein the intended delivery time parameter is provided by an ID node associated with the item over a secure communication connection between the mobile master node 

Claims 5, 22-23, 46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et. al. referred herein as Graham (U.S. Patent Application Publication No. 2008/0255758) in view of Good et al. referred herein as Good (U.S. Patent Application Publication No. 2003/0149674), further in view of Jarvis (U.S. Patent Application Publication No. 2015/0245179).

As to claims 5, 23 and 46, Graham in view of Good teach all the limitations of claims 4, 22 and 45 as discussed above.
Graham and Good do not teach:
wherein the secure connection comprises an encrypted exchange of the shipping information from the server to the node processing unit of the master node over the first communication interface.
Jarvis further teaches:
wherein the secure connection comprises an encrypted exchange of the shipping information from the server to the node processing unit of the master node over the first communication interface. (para 41 “It may make this determination, for example, 
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to encrypt the secure connection in Graham in view of Good as taught by Jarvis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more secure.
As to claim 22, Graham in view of Good teach all the limitations of claim 21 as discussed above.
Graham and Good do not teach:

However, Jarvis teaches:
wherein the node processing unit is operative to receive the shipping information over a secure connection established between the second node and the communication interface of the master node apparatus (para57 “Any suitable mechanism might be employed to form the cluster. One particular example that provides the degree of flexibility required is to base the clusters on an ad hoc mesh network. In FIGS. 4a to 4c, communication devices A and D may be capable of acting as "configuring" devices and self-forming a mesh network. This capability may be shared by other mesh devices and not just those with the capability to communicate with a tracking server.” Para 58 “devices that are not associated with the mesh can announce themselves using a well-known MASP network key. These messages might include a unique identifier for the device. Devices may have not only a unique identifier but also a secret authorization value to add an additional layer of authentication to the association process. Suitably that authorization value is distributed to another, "configuring" communication device using an out of band mechanism.”))
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to use a secure connection in Graham in view of Good as taught by Jarvis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more secure.
As to claim 48, Graham in view of Good teach all the limitations of claim 47 as discussed above.
Graham and Good do not teach:
receiving, by the mobile master node, the shipping information from the server over a secure connection between the mobile master node and the server
However, Jarvis teaches:
receiving, by the mobile master node, the shipping information from the server over a secure connection between the mobile master node and the server (para 57-58)
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to use a secure connection in Graham in view of Good as taught by Jarvis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more secure.
As to claim 49, Graham in view of Good teach all the limitations of claim 47 as discussed above.
Graham and Good do not teach:
transmitting a shipping information request to the server by the mobile master node, wherein the shipping information received by the mobile master node is provided by the server in response to the shipping information request and over a secure communication connection between the mobile master node and the server
However, Jarvis teaches:
transmitting a shipping information request to the server by the mobile master node, wherein the shipping information received by the mobile master node is provided by the server in response to the shipping information request and over a secure 
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to use a secure connection in Graham in view of Good as taught by Jarvis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more secure.

Claims 13-16, 28, 32-38 and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. referred herein as Graham (U.S. Patent Application Publication No. 2008/0255758) in view of Good et al. referred herein as Good (U.S. Patent Application Publication No. 2003/0149674), further in view of Titus (U.S. Patent Application Publication No. 2010/0299640).

As to claims 13, 35 and 57, Graham in view of Good teach all the limitations of claims 12, 34 and 56 as discussed above.
Graham and Good do not teach:
wherein the electronic feedback for the courier on the user interface of the mobile master node further comprises a display of at least an instruction not to deliver the item based upon the adverse delivery condition.
However, Titus teaches:
wherein the electronic feedback for the courier on the user interface of the mobile master node further comprises a display of at least an instruction not to deliver the item based upon the adverse delivery condition(para 50 “If the virtual status module 122 
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to provide electronic feedback for the courier in Graham in view of Good as taught by Titus. Motivation to do so comes from the knowledge well known in the art that providing feedback would allow the system to improve.
As to claims 14, 36 and 58, Graham in view of Good teach all the limitations of claims 12, 34 and 56 as discussed above.
Graham and Good do not teach:

However, Titus teaches:
wherein the electronic feedback for the courier on the user interface further comprises a display of at least an instruction to alter a current direction of movement based upon the adverse delivery condition (para 51 “if a courier service has shipped a package and the courier service has set rules in a virtual world that indicate if the package is damaged (e.g., through the animated image or model). If a determination is made that the package has been damaged, then the assigned delivery route may be halted such that damage to the package can manually examined before proceeding. Such a manual inspection may prevent further damage to the package. In this example, the virtual world status module 122 may inform the process module 126 of the condition or damage of the package. The process module 126 may then alter the delivery route or delivery process according to the condition or damage or the package.”)
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to provide electronic feedback for the courier in Graham in view of Good as taught by Titus. Motivation to do so comes from the knowledge well known in the art that providing feedback would allow the system to improve.
As to claims 15, 37 and 59, Graham in view of Good, further in view of Titus teach all the limitations of claims 14, 36 and 58 as discussed above.
Graham and Good do not teach:

However, Titus teaches:
wherein the instruction to alter the current direction of movement comprises an instruction to move to a specified location (para 51“if a courier service has shipped a package and the courier service has set rules in a virtual world that indicate if the package is damaged (e.g., through the animated image or model). If a determination is made that the package has been damaged, then the assigned delivery route may be halted such that damage to the package can manually examined before proceeding. Such a manual inspection may prevent further damage to the package. In this example, the virtual world status module 122 may inform the process module 126 of the condition or damage of the package. The process module 126 may then alter the delivery route or delivery process according to the condition or damage or the package.”)
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to alter the current direction in Graham in view of Good as taught by Titus. Motivation to do so comes from the knowledge well known in the art that finding alternate destinations to deliver packages would minimize returned or undelivered packages which would make the delivery system more efficient.
As to claims 16, 38 and 60, Graham in view of Good, further in view of Titus teach all the limitations of claims 15, 37 and 59 as discussed above.
Graham further teaches:
wherein the specified location comprises a prior location of the mobile master node. (para 68 and 71)
As to claim 28, Graham in view of Good teach all the limitations of claim 27 as discussed above. 
Graham and Good do not teach:
wherein the node processing unit is operative to automatically sense the incorrect location by being further operative to compare the current location of the master node apparatus to a proximity distance threshold related to the identified intended delivery location.
However, Titus teaches:
wherein the node processing unit is operative to automatically sense the incorrect location by being further operative to compare the current location of the master node apparatus to a proximity distance threshold related to the identified intended delivery location. (para. 48 “there may only be certain authorized or permission locations where the package can be delivered. Further, the participant may permit or restrict deliveries to predefined locations.” Para 49 “If the virtual status module 122 determines that the participant is located at an alternate destination where the package can still be delivered, then the virtual status module 122 may inform the process module 126 that the participant is located at an alternate destination. The process module 126 may transform the original delivery route that included the original destination into an alternate delivery route that replaces the original destination with the alternate destination.”)

As to claim 32, Graham in view of Good teach all the limitations of claim 31 as discussed above.
Graham and Good do not teach:
wherein the node processing unit is operative to generate the corrective delivery notification by being further operative to automatically prompt the courier with the corrective delivery notification.
However, Titus teaches:
wherein the node processing unit is operative to generate the corrective delivery notification by being further operative to automatically prompt the courier with the corrective delivery notification. (para 47 “the virtual world status module 122 determines whether the participant is located at the original destination where the package is intended to be delivered (e.g., the delivery address written on the package). If the virtual world status module 122 determines that the participant is located at the original destination where the package is intended to be delivered, then the virtual world status module 122 may inform the process module 126 that the participant is located at the original destination. The routine 500 then proceeds to operation 508, where the process module 126 maintains the original delivery route where the delivery truck driver delivers the package at the original destination.”)

As to claims 33 and 55, Graham in view of Good, further in view of Titus teach all the limitations claims 32 and 54 as discussed above. 
Graham further teaches:
wherein the mobile master node further comprises a speaker operatively coupled to the node processing unit of the mobile master node; wherein the node processing unit is operative to automatically prompt the courier with the corrective delivery notification by being further operative to generate an alert sound on the speaker. (para 62, 81 and 85)
As to claim 34, Graham in view of Good teach all the limitations, further in view of Titus teach all the limitations of claim 32 as discussed above.
Graham and Good do not teach:
further comprising a user interface operatively coupled to the node processing unit; and wherein the node processing unit is operative to automatically prompt the courier with the corrective delivery notification by being further operative to generate electronic feedback for the courier on the user interface of the mobile master node apparatus.
However, Titus teaches:

It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to automatically prompt the courier with the corrective delivery notification in Graham as taught by Titus. Motivation to do so comes from the knowledge well known in the art that finding alternate destinations to deliver packages would minimize returned or undelivered packages which would make the delivery system more efficient.
As to claim 54, Graham in view of Good teach all the limitations of claim 53 as discussed above.
Graham and Good do not teach:

However, Titus teaches:
wherein the step of generating the corrective delivery notification further comprises automatically prompting the courier with the corrective delivery notification. (para 47)
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to automatically prompt the courier with the corrective delivery notification in Graham in view of Good as taught by Titus. Motivation to do so comes from the knowledge well known in the art that finding alternate destinations to deliver packages would minimize returned or undelivered packages which would make the delivery system more efficient.
As to claim 56, Graham in view of Good, further in view of Titus teach all the limitations of claim 54 as discussed above.
Graham further teaches:
wherein the mobile master node further comprises a user interface operatively coupled to the node processing unit of the mobile master node;  (para 62, 81 and 85)
Graham and Good do not teach:
wherein the node processing unit is operative to automatically prompt the courier with the corrective delivery notification by being further operative to generate electronic feedback for the courier on the user interface of the mobile master node.
However, Titus teaches:

It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to automatically prompt the courier with the corrective delivery notification in Graham in view of Good as taught by Titus. Motivation to do so comes from the knowledge well known in the art that finding alternate destinations to deliver packages would minimize returned or undelivered packages which would make the delivery system more efficient.                                                                                                                                

Claims 8-9, 29-30 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. referred herein as Graham (U.S. Patent Application Publication No. 2008/0255758) in view of Good et al. referred herein as Good (U.S. Patent Application Publication No. 2003/0149674), further in view of Haken (U.S. Patent Application Publication No. 2003/0125963).

As to claims 8, 29 and 42, Graham in view of Good teach all the limitations of claims 1, 17 and 39 as discussed above. 
Graham and Good do not teach:
wherein the node processing unit of the mobile master node is operative to automatically determine the adverse delivery condition by being further operative to automatically sense the adverse delivery condition as a movement of the mobile master 
However, Haken teaches:
wherein the node processing unit of the mobile master node is operative to automatically determine the adverse delivery condition by being further operative to automatically sense the adverse delivery condition as a movement of the mobile master node away from the intended delivery location based upon the identified intended delivery location and the detected current location of the mobile master node. (para 26 and 32, show that the ETA is adjusted based on the location of the delivery person and the delivery person deviates from the route (i.e. moving away))
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to sense movement of the carrier in Graham in view of Good as taught by Haken. Motivation to do so comes from the knowledge well known in the art that doing so would determine if the package is miss-delivered or would not be delivered to the required destination which would make the system user friendly.          
As to claims 9 and 30, Graham in view of Good, further in view of Haken teach all the limitations of claims 8 and 29 as discussed above.
Graham further teaches:
wherein the node processing unit of the mobile master node interacts with the location circuitry of the mobile master node to determine a movement direction associated with the mobile master node over a period of time; and  -4-U.S. Application Serial No. 14/978,201 Attorney Docket No. 30006-0052US01 Response to Non-Final Office Action wherein the node processing unit of the mobile master node is operative to automatically sense movement of the mobile master node away from the intended delivery location based upon a comparison of the 
As to claim 43, Graham in view of Good teach all the limitations of claim 40 as discussed above.
Graham and Good do not teach:
determining, by the master node, a movement direction associated with the master node; comparing, by the master node, the determined movement direction and the detected current location of the master node relative to the intended delivery location; and identifying the adverse delivery condition as whether the master node is moving away from the intended delivery location based upon the comparing step. 
However, Haken teaches:
wherein the step of automatically sensing further comprises: determining, by the master node, a movement direction associated with the master node; (para 26 and 32, show that the ETA is adjusted based on the location of the delivery person and the delivery person deviates from the route (i.e. moving away))
comparing, by the master node, the determined movement direction and the detected current location of the master node relative to the intended delivery location; (para 22, 26 and 32)
identifying the adverse delivery condition as whether the master node is moving away from the intended delivery location based upon the comparing step. (para 26 and 32).
It would have been obvious for one of the ordinary skill in the art at the effective filling date of the invention to sense movement of the carrier in Graham in view of Good 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZEINA ELCHANTI/Examiner, Art Unit 3628